         Case 1:20-cv-01709-CKK Document 12 Filed 09/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHEYENNE RIVER SIOUX TRIBE,

                    Plaintiff,

          v.                                         Civil Action No. 1:20-cv-01709 (CKK)

 DONALD J. TRUMP, in his official
 capacity as President of the United States,
 et al.,

                    Defendants.


          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants respectfully move pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) to dismiss Plaintiff’s Complaint. The basis for this motion is set forth in the attached

Memorandum of Points and Authorities. A proposed order is submitted herewith.



Dated: September 8, 2020                          Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  ERIC WOMACK
                                                  Assistant Branch Director


                                                   /s/ Kathryn C. Davis
                                                  KATHRYN C. DAVIS (D.C. Bar No. 985055)
                                                  Senior Trial Counsel
                                                  ANTONIA KONKOLY
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, N.W.
                                                  Washington, DC 20005
                                                  T: (202) 616-8298
Case 1:20-cv-01709-CKK Document 12 Filed 09/08/20 Page 2 of 2




                              F: (202) 616-8470
                              Kathryn.C.Davis@usdoj.gov

                              Counsel for Defendants
